MANDATE

                                 Court of Appeals
                            First District of Texas

                                  NO. 01-15-00149-CR

                            JAMES E. GUZMAN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

        Appeal from the County Criminal Court at Law No. 4 of Harris County.
                               (Tr. Ct. No. 1974171).


TO THE COUNTY CRIMINAL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 23rd day of June 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     The cause heard today by the Court is an appeal from
             the judgment signed by the court below on January 15, 2015.
             After inspecting the record of the court below, it is the opinion
             of this Court that it has no jurisdiction over the appeal. It is
             therefore CONSIDERED, ADJUDGED, and ORDERED
             that the appeal be dismissed.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered June 23, 2015.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




September 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT